DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: in paragraph [0025] projections are defined by “…width 42, which includes cladding width 40. Cladding width 42…” using reference character 42 for both width.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Porter (3,640,324).

    PNG
    media_image1.png
    236
    384
    media_image1.png
    Greyscale
Porter discloses all of the limitations of claim 1, i.e., a hammer comprising: a handle 12, Fig. 1 partially shown here; a shaft 16 rigidly coupled to the handle; and a striking structure 18 comprising a body and a plurality of projections 40 that extend from the body and define a striking surface 32, the body comprises a first material having a first hardness forged steel, the plurality of projections 40 comprise a second material tungsten carbide having a second hardness not disclosed, wherein the second hardness is greater than the first hardness carbide acting as wear resistance.
Regarding claim 2, Porter meets the limitations, i.e., the hammer of claim 1, wherein the second material 44 forms a cladding layer 40 that defines an outer surface of each projection of the plurality of projections Fig. 3.
Regarding claim 3, Porter meets the limitations, i.e., the hammer of claim 1, wherein the plurality of projections 40 further comprise the first material 02:54-61 layer 40 penetrating base 18, and wherein the plurality of projections 40 define an outer surface that comprises both the first material and the second material Fig. 3.  
Regarding claim 4, Porter meets the limitations, i.e., the hammer of claim 1, wherein each projection of the plurality of projections comprises a base portion of a flat outer surface of 18 made of the first material and a cladding 40 made of the second material, wherein the cladding is affixed to a top surface of the base Fig. 3, layer 40 over and penetrating base 18, 02:55:61.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Porter.
Porter meets all of the limitations of claim 5, as described above, except for the hardness of cladding layer 40. Porter discloses a base 18 of 50-60 hardness 02:45 with layer 40 being harder. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Porter having a base with disclosed 60 HRC with a harder carbide layer 40, e.g., 65 HRC in adapting for a particular application depending on the workpiece and operational parameters and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Poulos (4,336,832) in view of Porter.

    PNG
    media_image2.png
    439
    445
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    338
    192
    media_image3.png
    Greyscale
Poulos meets all of the limitations of claims 1, 6 and 13, i.e., a hammer comprising: a handle 12; a shaft 16 rigidly coupled to the handle; and a striking structure 14 comprising a body 42, 44 and a plurality of projections 66 that extend from the body and define a striking surface 40, except for the body to comprise a first material having a first hardness, the plurality of projections 66 comprise a second material having a second hardness, wherein the second hardness is greater than the first hardness claim 1; regarding claim 6, Poulos meets the claim including the plurality of projections 66 define a plurality of valleys 62, 64 between the plurality of projections, each projection of the plurality of projections comprises a base 40 made from a first material 02:56-58 Fig. 3, except for and a cladding affixed to the base and made from a second material different than the first material, wherein the base defines a first maximum width measured between valleys on opposing sides of the respective projection, the cladding defines a second maximum width that is measured parallel to the first maximum width, and wherein the second maximum width of the cladding is at least 50% of the first maximum width of the projection; regarding claim 13, Poulos 
    PNG
    media_image6.png
    342
    264
    media_image6.png
    Greyscale
meets the claim including a plurality of projections 66 affixed to the striking structure and that define a striking surface, wherein each projection of the plurality of projections comprises a base 40 made from a first material 02:56-58 Fig. 3 wherein each projection 66 of the plurality of projections defines a first maximum height Fig. 3 measured from a valley 62, 64 adjacent the projection to a tip of the projection, except for a cladding affixed to the base and made from a second material, wherein the cladding affixed to each projection of the plurality of projections defines a second maximum height parallel to the first maximum height, and wherein the second maximum height of the cladding is at least 10% of the first maximum height of the projection. 

    PNG
    media_image7.png
    239
    335
    media_image7.png
    Greyscale
Porter teaches placing a cladding layer 40 of a different material tungsten carbide on a striking surface 32 that is harder than the material the striking surface is formed, i.e., various steel conventionally employed 02:39-41. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to overlay the striking surface 40 of Poulos with the cladding tungsten carbide as taught by Porter to provide a hammer having anti-slip and wear-resistant striking surface.
Regarding claim 6, the cladding 40 provided on the outer surfaces of projection 66 of Poulos will define a second maximum width defined by cladding tip 40 in addition to the first maximum width defined by a pair of grooves 62 on each side of each projection 66 (similar to instant Fig. 5), meeting the claim except for the ratio of the second width to the first being at least 50%. 
Regarding claim 13, the cladding 40 provided on the outer surfaces of projection 66 of Poulos will define a second maximum height defined by cladding tip 40 in addition to the first maximum height defined by a groove 62 to the tip of the adjacent projection 66 now covered with cladding 40, meeting the claim except for the ratio of the second height to the first being at least 10%.
Accordingly PA (Prior Art, Poulos modified by Porter) meets all of the limitations of the above claims, except for the particular sizes for the ratio of the second width to first and second height to first. It would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to modify the invention with regards to dimension or desired size, e.g., size the grooves and the base relative to the width of the cladding at about 80% and size the height of the base relative to the cladding to be about 80% in adapting the tool for a particular application requiring particular structural integrity and wear resistant, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Regarding claim 2, PA (prior art, Poulos modified by Porter) meets the limitations, i.e., the hammer of claim 1, wherein the second material 44 forms a cladding layer 40 that defines an outer surface of each projection of the plurality of projections Fig. 3 porter.
Regarding claim 3, PA meets the limitations, i.e., the hammer of claim 1, wherein the plurality of projections 66 further comprise the first material layer 40 penetrating base, 02:55:61, Porter, and wherein the plurality of projections 66 define an outer surface that comprises both the first material and the second material Fig. 3.  
Regarding claim 4, PA meets the limitations, i.e., the hammer of claim 1, wherein each projection of the plurality of projections comprises a base 66 Poulos made of the first material and a cladding 40, Porter made of the second material, wherein the cladding is affixed to a top surface of the base Fig. 3, layer 40 over and penetrating base, 02:55:61, Porter.
Regarding claim 5, PA meets the claim, as described above, except for the hardness of cladding layer 40. Porter discloses a base 18 of 50-60 hardness 02:45 with layer 40 being harder. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of PA having a base 66 with disclosed 60 HRC with a harder carbide layer 40, e.g., 65 HRC in adapting for a particular application depending on the workpiece and operational parameters and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claims 7 and 19, PA meets the limitations, i.e., the hammer of claim 6, wherein the base 66 of each projection 40/66 of the plurality of projections defines a planar top surface 66, Fig. 3, Poulos that the cladding is affixed to.	
Regarding claims 8 and 15, PA meets the limitations, i.e., the hammer of claim 6, wherein the first material body, steel has a first hardness, wherein the second material tungsten carbide has a second hardness, and wherein the second hardness is greater than the first hardness.
Regarding claim 9, PA meets the limitations, i.e., the hammer of claim 6, wherein the second maximum width of the cladding is between 60% and 95% of the first maximum width, i.e., 80%.
Regarding claim 10, PA meets the limitations, i.e., the hammer of claim 6, wherein the second maximum width of the cladding is less than 85% of the first maximum width, i.e., 80%.
Regarding claims 11 and 17, PA meets the limitations, i.e., the hammer of claim 6, further comprising a head 14, Poulos rigidly coupled to the shaft, the head comprising the striking structure 40 and a claw 20 opposing the striking structure, wherein the plurality of projections 66/40 extend from the striking structure, except for the claw to comprise the second material. It would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to provide the cladding on the claw/chisel surface providing anti-slip and anti-wear resistant as well, since it has been held that mere duplication of the essential working parts of a devise involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Regarding claims 12 and 16, PA meets the limitations, i.e., the hammer of claim 6, i.e., 80% maximum height.
Regarding claim 18, PA meets the limitations, i.e., the hammer of claim 6, i.e., 80% maximum width.
Regarding claim 14, PA meets the limitations, except for disclosing the second maximum height. It would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to modify the invention with regards to dimension or desired size, e.g., size the second maximum height defined by the projection 66/40, to be about 5mm in adapting the tool for a particular application requiring particular structural integrity and wear resistant, requiring routine experimentations with predictable results and since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Regarding claim 20, PA  meets the limitations, i.e., except for disclosing using the same material on for both the base and the cladding. It would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to use the same materials for both parts, e.g., tungsten carbide hammer head with a coating having greater hardness, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Conclusion
Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure. Coonrad and Reamy flat-head base projections are cited to show related inventions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
July 15, 2022							Primary Examiner, Art Unit 3723